Citation Nr: 0941965	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1951 to February 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In this decision, the Board is deciding the Veteran's claim 
for service connection for a cervical spine disorder and 
remanding his petition to reopen his claim for service 
connection for a lumbar spine disorder to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A cervical spine disorder is not manifested as a result of 
the Veteran's period of active service, and was not 
manifested to a compensable degree within any applicable 
presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
August 2006, the RO also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  

As for the duty to assist, the Veteran's service records are 
largely unavailable.  The RO requested a copy of his service 
records, but responses from the National Personnel Records 
Center indicate these records were destroyed in a 1973 fire.  
The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Additionally, the RO has also attempted to obtain the 
Veteran's Social Security Administration (SSA) records.  
However, an April 2009 Formal Finding on the Unavailability 
of Social Security Records shows that the Social Security 
Administration has confirmed that there are no records 
available for the Veteran.

The record includes copies of the Command Reports for the 
Veteran's unit obtained from the Director, Center for Unit 
Records Research.  A July 2001 letter accompanying these 
records indicates that the documents show the unit's location 
and significant situations during the relevant time frame.

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current cervical spine disorder to the 
Veteran's active service.  In this circumstance, there is no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the Veteran had a cervical spine disorder in service, or that 
any such current disorder is related to his active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  Id.

Therefore, as there is no indication that any additional 
evidence remains outstanding, which is obtainable, the Board 
is satisfied that the duties to notify and to assist 
have been met.

Service Connection for a Cervical Spine Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In a letter to the RO dated in September 2006, the Veteran 
asserted that he was treated for a neck injury while in-
service in Korea.  He described that in January 1952, he had 
been sprayed by an single engine aircraft with black and 
yellow pepper spray.  He added that he had passed out, and 
when he woke up, he was in a field hospital being treated, in 
pertinent part, for a neck injury.

As noted above, the Veteran's service treatment records are 
unavailable for review.  However, the Veteran's separation 
report of medical examination dated in February 1953 has been 
associated with his claims file.  The examination report 
shows that clinical evaluation of the spine and 
musculoskeletal system were normal.  The associated report of 
medical history, also dated in February 1953, shows that the 
Veteran indicated that he had never had arthritis; 
rheumatism; bone, joint or other deformity; neuritis; or 
paralysis.  The only noted impairment referred to calluses of 
the feet.

Subsequent to service, a VA hospital treatment record dated 
in April 1976 shows that the Veteran was shown to have 
degenerative joint disease of the cervical spine.

A VA clinical record dated in May 1976 shows that the 
Veteran, in pertinent part, reported neck pain in an 
evaluation for a right shoulder disorder.  X-rays showed 
degenerative joint disease of the cervical spine at multiple 
levels.  The impression, in part, was mild degenerative joint 
disease of the cervical spine.

Private medical records from S. J. McDuffie, M.D., dated in 
January 1977 and March 1978, show that the Veteran was said 
to have generalized degenerative osteoarthritis, neuritis, 
and questionable herniated disc syndrome.  He was said to 
have been treated since January 1976.

VA outpatient treatment records dated from October 2000 to 
April 2009 show assessments of spinal stenosis, though, there 
is no indication that it is specific to the cervical spine.

Initially, as noted above, the Veteran's service treatment 
records are incomplete, and the available service treatment 
records do not show that the Veteran sustained a cervical 
spine disease or injury during his period of active service.

Additionally, the Veteran's separation physical examination 
report is highly probative as to the Veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
may be proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The February 1953  
separation examination report is entirely negative for any 
symptoms associated with the cervical spine and weighs 
heavily against the claim.  The weight of the service medical 
records, including the February 1953 separation examination, 
is greater than subsequent treatment records.

As such, the  preponderance of the evidence has failed to 
demonstrate that the Veteran was ever diagnosed with a 
cervical spine disorder during his period of active service.  
There is also no evidence of the manifestation of arthritis 
of the cervical spine to a compensable degree within one year 
following separation from service.

The first indication of any type of cervical spine disorder 
is not until the April 1976 VA hospital treatment record 
which showed symptoms associated with  degenerative joint 
disease of the cervical spine.  This is over 23 years 
following the Veteran's separation from active service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran has been diagnosed with degenerative 
joint disease of the cervical spine, there is no evidence of 
any such chronic disability at separation from service, 
continuity of symptomatology after his period of active 
service, or medical evidence associating the subsequent 
diagnosis to service.  See Hickson, 12 Vet. App. at 253.

In view of the absence of inservice findings of a cervical 
spine disorder,  and the lengthy period following service 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has a 
current cervical spine disorder which has continued since 
active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a cervical spine disorder, his opinion is outweighed by 
the competent medical evidence.  Simply stated, the Veteran's 
available service treatment records (containing no competent 
medical evidence of a cervical spine injury or disorder) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with a cervical 
spine disorder until 1976, and no competent medical evidence 
linking the reported cervical spine disorder to the Veteran's 
active service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current cervical spine disorder that is related to active 
service are not competent.  There is no indication that the 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran has a cervical spine disorder 
that was caused by the Veteran's period of active service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2009); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a cervical spine disorder. Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53. 


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's petition to reopen his claim for service connection 
for a lumbar spine disorder.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the claim so 
that he is afforded every possible consideration.

In May 2002, the RO denied the Veteran's claim of service 
connection for a back disorder.  In July 2006, the Veteran 
filed a petition to reopen this claim on the basis of new and 
material evidence, and, the RO denied his claim.

Notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) was sent to the Veteran by letter dated in August 
2006.  However, the notice sent did not adequately provide 
the Veteran with notice under the guidance of the United 
States Court of Appeals for Veterans Claims (Court) in Kent 
v. Nicholson, 20 Vet. App. 1 (2006) regarding new and 
material evidence claims.  The Court has held that VA, by way 
of a specific notice letter, must (1) notify the claimant of 
the evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Id.  
As such, on remand, the requisite notice must be provided to 
the Veteran demonstrating the evidence and information 
necessary to reopen his previously denied claim and to 
establish entitlement to the underlying claim for the benefit 
sought on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) that (1) notifies him of the 
evidence and information necessary to 
reopen the previously denied claim for 
service connection for a lumbar spine 
disorder (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


